Citation Nr: 1007720	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-24 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to a right knee 
disability. 

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The appellant served as a member of the United States Air 
National Guard, and her service predominantly consisted of 
monthly periods of inactive duty training (INACDUTRA), dating 
from 1986 to 2007.  The appellant also had active duty 
training (ACDUTRA) from June 1987 to October 1987, and was 
called to active duty service from January 2003 to September 
2003.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of January 2007 and May 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In the January 2007 rating decision, the RO denied the 
appellant's service-connection claims for right knee and low 
back disabilities.  Subsequently, in May 2008, the RO denied 
the appellant's service-connection claim for bilateral carpal 
tunnel syndrome.  The appellant disagreed with each of these 
decisions and perfected an appeal as to all three issues.  
The appeals have been merged for the sake of economy.

Referred issue

In an August 2009 statement, the appellant asserted that she 
currently has a left knee disability that "should be 
considered service connected as secondary to the right knee . 
. . ."  It therefore appears the appellant is raising a 
claim of entitlement to service connection on a secondary 
basis for a left knee disability.  That issue has not yet 
been addressed by the RO, and it is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issues currently on appeal must be remanded for further 
evidentiary development.  

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to a right knee 
disability. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  

Pertinently, the term "active service" includes service 
performed on active duty, on any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and on any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury [but not 
disease] incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24) (West 2002).

Service connection may alternatively be granted on a 
secondary basis for a disability that is proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Reason for remand

In order for service connection to be granted on a direct 
basis, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With respect to Hickson element (1), current disability, it 
is undisputed that the appellant currently has both right 
knee and low back disabilities.  More specifically, the 
appellant has been diagnosed with chondromalacia of the right 
patella, as well as with degenerative changes of the lumbar 
spine.  See the March 15, 2006 private treatment report of 
Dr. J.J.L.; see also the appellant's July 23, 2007 VA x-ray 
report.

With respect to Hickson element (2), in-service disease or 
injury, a May 14, 1988 report notes medical treatment for 
"pain and weakness in [the right] knee following trauma."  
The appellant was specifically diagnosed at the time with a 
right knee contusion.  See the appellant's May 14, 1988 
Chronological Record of Medical Care.  Crucially, the 
appellant's service personnel records demonstrate that this 
injury occurred during a period of "paid inactive duty."  
See the appellant's ANG/USAFR Point Credit Summary 
[indicating "paid inactive duty" from May 14, 1988 to May 
15, 1988].  As noted above, injuries incurred during periods 
of INACDUTRA will be considered injuries in the line of duty 
during active service for VA compensation purposes.  See 
38 U.S.C.A. § 101(24).  

The Board adds that after her call to active duty from 
January 28, 2003 to September 5, 2003, the appellant 
specifically indicated on a medical questionnaire that she 
experienced intermittent right knee pain and swelling during 
her last three months of active duty.  See the appellant's 
September 30, 2003 Patient Encounter Form.  No specific knee 
injuries are reflected in the record during this time period.  

Concerning the appellant's low back, a January 1993 Line of 
Duty Determination specifically documented the appellant's 
complaints of low back pain following a fall she sustained 
while carrying a table over her head.  See the January 4, 
1993 Line of Duty Determination Report.  This report noted 
that the appellant's injury occurred on December 5, 1992, a 
date upon which the appellant was also serving on "paid 
inactive duty," or INACDUTRA, as referenced above.  See the 
appellant's ANG/USAFR Point Credit Summary [indicating a 
period of paid inactive duty on December 5, 1992].  
 
Thus it appears that the appellant sustained injuries to her 
right knee and her low back in the line of duty during her 
service on INACDUTRA in May 1988 and December 1992.  The 
appellant now contends that her current right knee 
chondromalacia patella and her low back arthritis are 
directly related to these injuries.  Alternatively, the 
appellant also contends that her low back disability could be 
caused or aggravated by her current right knee disability.  
As noted above, service connection may be granted on a 
secondary basis for a disability that is proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009).

Crucially however, no medical evidence of record addresses 
the current nature and etiology of the appellant's right knee 
or low back disabilities.  

As such, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern whether relationships, 
if any, exist between the appellant's current right knee and 
low back disabilities and the above-described injuries 
occurring during her periods of INACDUTRA.  Questions of 
etiology must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  Accordingly, the claims must be 
remanded so that a VA physical examination can be obtained.          
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

Reason for remand

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

The appellant has been diagnosed with "carpal tunnel 
syndrome in both wrists."     See the January 29, 2008 
letter from Dr. D.L.R.  She contends that that she developed 
bilateral carpal tunnel syndrome while working in 
administrative offices during her military service as an 
Information Management Craftsman.                  See the 
appellant's November 2007 Statement in Support of Claim;                       
see also the appellant's DD-214.  

The evidence of record does not reflect an in-service 
diagnosis of carpal tunnel syndrome.  However, the appellant 
has submitted lay statements from her supervisors and co-
workers indicating that at times between 1990 and 2005, she 
complained frequently of wrist pain and numbness in the 
hands.  These statements note that the appellant frequently 
worked with computers in the 251st Combat Communications 
Group as a Civil Service dual status Guard member; that is, 
the appellant worked both as a civilian, and at times in 
active duty status.  See, e.g., the October 1, 2007 statement 
of C.M.  It is therefore undisputed that the appellant spent 
much time working on the computer in her civilian occupation, 
as well as during her periods of ACDUTRA, INACDUTRA, and 
active duty. 

As noted in the Introduction above, the appellant's service 
records demonstrate that from 1986 to 2007, she had inactive 
duty service [INACDUTRA] approximately two days each month, 
and for one two-week period each year.  The appellant also 
had active duty training [ACDUTRA] from June 1987 to October 
1987, and was called to active duty from January 2003 to 
September 2003.   

The appellant specifically contends that her military service 
either caused or aggravated her current bilateral carpal 
tunnel syndrome.  See the appellant's May 2009 Notice of 
Disagreement, page 2.  However, as above, no medical evidence 
of record addresses the etiology of the appellant's current 
carpal tunnel disability.  Questions of etiology must be 
addressed by an appropriately qualified physician.  See 
Charles, supra; McLendon, supra.  Accordingly, this claim 
must also be remanded to obtain a VA examination.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the appellant and 
request that she identify any additional 
medical treatment she has received for her 
right knee and low back disabilities, as 
well as for her bilateral carpal tunnel 
syndrome.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
appellant which are not in the record on 
appeal.  Efforts to obtain these records 
should also be memorialized in the 
appellant's VA claims folder.

2.  VBA should then schedule the appellant 
for a physical examination to determine 
the nature and etiology of the appellant's 
right knee and low back disabilities.  The 
appellant's VA claims folder and a copy of 
this Remand should be made available to, 
and should be reviewed by the examiner.  
After examination of the appellant and 
review of all pertinent medical records, 
the examiner should provide an opinion 
with supporting rationale as to the 
following questions: 

(a).  Is it as likely as not that the 
appellant has a right knee disability 
that was caused or aggravated by her 
May 1988 right knee contusion and/or 
her subsequent service in 2003?  The 
examiner should specifically discuss 
the appellant's September 2003 
complaints of right knee pain and 
swelling noted above.   

(b).  Is it as likely as not that the 
appellant has a current low back 
disability that was caused or 
aggravated by her in-service fall in 
December 1992.

(c).  Is it as likely as not that the 
appellant has a low back disability 
that was caused or aggravated by the 
appellant's current right knee 
disability?  

A report should be prepared and associated 
with the appellant's VA claims folder.  
The examiner is requested to cite to the 
relevant evidence considered in providing 
the opinion.  

3.  VBA should also schedule the appellant 
for a physical examination to determine 
the nature and etiology of the appellant's 
bilateral carpal tunnel syndrome.  As 
above, the appellant's VA claims folder 
and a copy of this Remand should be made 
available to, and should be reviewed by 
the examiner.  After examination of the 
appellant and review of all pertinent 
medical records, the examiner should 
provide an opinion with supporting 
rationale as to the following questions:

(a).  Is it as likely as not that the 
appellant has bilateral carpal tunnel 
syndrome that was caused by 
administrative duties performed during 
her periods of military service, as 
distinguished from similar 
administrative duties performed in her 
civilian occupation?  The examiner 
should presume that for the period from 
1986 to 2007, the appellant 
participated in INACDUTRA assignments 
for two days each month, and for two 
continuous weeks once each year.  
Additionally, as noted above, the 
appellant had continuous ACDUTRA 
service from June 1987 to October 1987, 
and was called to active duty from 
January to September 2003.  

(b).  If the examiner determines that 
the appellant's bilateral carpal tunnel 
syndrome is not likely due to her 
service, but more likely a result of 
another cause, to include 
administrative duties performed in her 
civilian occupation, the examiner 
should explain the basis for this 
opinion and determine whether it is as 
likely as not that the appellant's 
disability was aggravated beyond its 
natural progression by similar 
administrative duties performed during 
the active duty periods noted 
immediately above.  

A report should be prepared and associated 
with the appellant's VA claims folder.  
The examiner is requested to provide the 
basis for all opinions reached.

        4.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the appellant's service 
connection claims.  If the claims are 
denied, VBA should provide the appellant 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


